DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 and Species A and Z (i.e. claims 1-7 and 12)  in the reply filed on 12 April 2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 April 2022.
Claims 8-11 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 April 2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2021/051040, filed on 19 January 2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “in the form of an insert” in lines 2-3.  The term “form of” renders the claim as being unclear as to the metes and bounds of the claim because it is not clear what is considered having a form of an insert as opposed to being an insert.  In the interest of advancing prosecution, the disputed limitation will be considered to be an insert since dependent claims refer to “the ceramic insert”.
Claim 1 recites “the holes” in line 4.  The antecedent basis for this limitation in the claim is unclear as to whether the term “the holes” refers to the previously introduced blind holes or refer to different holes.  In the interest of advancing prosecution, the disputed limitation will be considered to refer to the previously introduced blind holes since the limitation includes “blind sides of the holes”. 
Claims 2-3, 5, and 12 recite the limitation "the ceramic insert".  There is insufficient antecedent basis for this limitation in the claims because a ceramic insert has not been previously introduced.  In the interest of advancing prosecution, the disputed limitation will be considered to refer to the “at least one ceramic reinforcement” that is introduced in claim 1.
Claim 2 recites the limitations “the more stressed area” and “the less stressed area”.  There is insufficient antecedent basis for these limitations in the claims because a more stressed area and less stressed area have not been previously introduced and the type of stress or the corresponding location of the wear part have not been defined such that the metes and bounds of the limitation are unclear.  Furthermore, these limitations are unclear because “more” and “less” are relative terms the claim does not define what is the basis of comparison for the area being more or less stressed.  In the interest of advancing prosecution, the disputed limitations will be considered such that the more stressed area and less stressed area are in comparison to each other (i.e. the more stressed area is an area that is more stressed than the less stressed area) and the stresses may be any type of stress (e.g. due to internal constraints or external forces).
Claims 2 and 4 recite having openings in the two areas, but also recites blind holes and through holes.  It is not clear if these openings correspond to the blind holes and through holes or are different openings in the ceramic insert.  In the interest of advancing prosecution, the disputed limitation will be considered such that the openings are blind holes and through holes since no other types of holes or openings are described in the instant specification.
Claim 3 recites the limitation “a section of each of the blind holes” and “a section of each of the through holes”.  It is unclear what is meant by “a section” in each of these limitations.  For example, a section may refer to a length or a cross-sectional area of each of the holes.  In the interest of advancing prosecution, the disputed limitation will be considered to refer to a cross-sectional area to be consistent with the description on p. 4 of the instant specification regarding Figs. 7 and 8 where blind holes have a smaller diameter than through holes.
Claim 4 recites the limitation “the total section”.  It is unclear what is meant by “the total section” in each of these limitations.  For example, a section may refer to a length or a cross-sectional area of each of the holes or the area of the more stressed area in comparison to the area of the less stressed area.  In the interest of advancing prosecution, the disputed limitation will be considered to refer to a cross-sectional area to be consistent with the description on p. 4 of the instant specification regarding Figs. 7 and 8 where blind holes have a smaller diameter than through holes.
Claims 4 and 7 recite the limitation "the insert".  There is insufficient antecedent basis for this limitation in the claims because an insert has not been previously introduced.  In the interest of advancing prosecution, the disputed limitation will be considered to refer to the “at least one ceramic reinforcement” that is introduced in claim 1.
Claim 5 recites the limitation "the blind side" in line 1.  There is insufficient antecedent basis for this limitation in the claim because a blind side of the ceramic insert has not been previously introduced.  In the interest of advancing prosecution, the disputed limitation will be considered to refer to the side of the at least one ceramic reinforcement having the blind sides of holes since the blind side of holes is introduced in claim 1.
Claim 6 recites the limitation “at least two superimposed ceramic reinforcement structures” in lines 1-2.  The antecedent basis for this limitation is unclear because claim 1 introduces at least one ceramic reinforcement and it is not clear if the at least two superimposed ceramic reinforcement structures of claim 6 include the at least one ceramic reinforcement of claim 1 or if these are different structures.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Francois (US Reissued Pat. No. RE 39,998).
Claim 1: Francois teaches a composite wear component (i.e. a composite wear part) (Col. 1, lines 9-12).  The component has a metal matrix and ceramic inserts (i.e. at least one ceramic reinforcement in the form of an insert) at the wear surface (i.e. the ceramic inserts are on the side of the composite wear part most exposed to wear) (Col. 2, lines 57-65).  Francois teaches ceramic inserts are held in a pig iron matrix (i.e. a ferrous alloy matrix) (Col. 5, lines 18-30).  Two or more superposed ceramic pads (i.e. inserts) may be provided and the pad (i.e. ceramic insert) may have a honeycomb structure (i.e. an openwork structure) (Col. 4, lines 22-62).  Modified Fig. 1, below, shows where the lower pad (highlighted with a thick-lined box in modified Fig. 1 below; reference character 1 denotes the ceramic) has its holes covered by the upper pad (i.e. the holes are blind holes).

    PNG
    media_image1.png
    290
    540
    media_image1.png
    Greyscale

While not teaching a singular example of the instantly claimed composite wear part, it would have been obvious to one of ordinary skill in the art before the effective filing date because these features are conventionally known for a composite wear component, as taught by Francois, and one would have had a reasonable expectation of success.
Claim 2: Francois teaches in Fig. 1 where the ceramic portions of the insert include blind holes in the third layer from the top and through holes in the top layer (i.e. at least two areas having openings, where a majority of blind holes are in one area and a majority of through holes are in another area).  The enclosed third layer, having the blind holes, is considered to be the more stressed area due to being completely enclosed and having two types of materials present (i.e. the ceramic of the insert and the infiltrating metal matrix) because changes in temperature will cause one material to expand/contract to a different extent than the other material and so the metal material will push/pull on all sides of the ceramic insert whereas the top layer, having the through holes, does not have metal or ceramic material on its exposed side which causes this layer to be less stressed. 
Claims 3-4: The limitations are noted of a section of each of the blind holes in the more stressed area being smaller than a section of each of the through holes in the less stressed area and of a total section of the openings in the more stressed area being smaller than a total section of the openings in the less stressed area.  However, these limitations are considered to recite a change in size or proportion and the courts have held that there is no patentable distinction where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, absent an objective showing.  See MPEP § 2144.04(IV)(A).
Claim 5: Francois teaches where the ceramic material may have 55-60 wt% Al2O3 and 38-42% ZrO2 or may have 70-77 wt% Al2O3 and 23-27% ZrO2 (Col. 3, lines 1-6).  Francois further teaches that it is advantageous to increase the proportion of aluminum oxide (i.e. Al2O3) for wear components subject to strong abrasion (Col. 3, lines 48-53) and to increase the proportion of zirconium oxide (i.e. ZrO2) for components subjected to impacts or high pressures or to bring the expansion coefficient of the insert nearer to that of the metal matric when there is a rise of cracking during casting or heat treatment (Col. 3, lines 54-64).  These teachings render as obvious to one of ordinary skill in the art that the blind side of the ceramic insert (i.e. the second layer from the top of Fig. 1) may have a different composition than the layer having the through holes (i.e. the top layer) (e.g. more ZrO2 in the second layer from the top to reduce stresses arising from differences in expansion coefficient since this layer is enclosed and more Al2O3 in the top layer because this surface layer would be more prone to impact than an internal layer).
Claim 6: Francois shows in Fig. 1 where there are three internal layers including the third layer from the top (i.e. the layer having blind holes, which corresponds to the less stressed area as outlined above), and these layers (i.e. ceramic reinforcement structures) are superimposed.
Claim 12: Francois teaches where the composite ceramic material is produced from an aggregate of ceramic grains (Col. 3, lines 23-30) and where the ceramic material is infiltrated with liquid metal (i.e. a ceramic-metal composite, or CERMET) (Col. 4, lines 19-42).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Francois (US Reissued Pat. No. RE 39,998) as applied to claim 1 above, and further in view of Adams et al. (US PGPub. No. 2011/0259184, previously cited).
Claim 7: The teachings of Francois regarding claim 1 are outlined above.  Francois teaches a composite wear component and further teaches that it is desirable for these components to be able to withstand the mechanical stresses such as impacts (Col. 1, lines 16-26).  However, Francois does not teach where the blind holes are obliquely arranged.
Related to metal matrix composites with impact resistance, Adams teaches a lightweight armor system utilizing metal matrix composite plates having integrally cast holes (paragraph 0001).  The system includes one or more containment layers having holes and may have additional layers of containment material without holes and/or material layers of dense material (i.e. holes may be blind holes) (paragraph 0012).  Other dense layers include ceramic structures containing interior voids or hollow regions, and the containment layers may be ceramic etc. with an interconnected metal matrix (paragraph 0013).  The containment layer is a ceramic reinforcement preform (paragraph 0034) with an open structure throughout the material structure or can be open spaces in a closed mold (paragraph 0035).  The holes may be cast directly into the preform or machined through the preform and may be formed normal or at an oblique angle (i.e. holes, which may be blind, can be obliquely arranged) (paragraph 0037).  A plurality of preforms may be stacked, and may be alternated with dense layers or preforms without holes (paragraph 0039-0040).  The dense layers and containment layers are infiltrated with liquid metal which solidifies within the materials open porosity (paragraph 0014).  The metal matrix composite containment layers dissipate and attenuate stress wave and energy produced by an impact (paragraph 0053) and the holes enable energy (from impact) to be dispersed without destroying the entire plate (paragraph 0051).
As Francois teaches that it is desirable for metal matrix composite wear components to be able to withstand the mechanical stresses such as impacts and Adams teaches metal matrix composites with impact resistance, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Francois to include where the blind holes may be obliquely arranged as taught by Adams because such holes can enable impact energy to be dispersed, and one would have had a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hanna et al. (US PGPub. No. 2012/0186919) teaches a composite brake rotor having a porous structure with through holes for improving wear resistance that is infiltrated with metal

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784